DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wajima (Patent 6373169).
As to claim 1, Wajima teaches a piezoelectric resonator device (fig 18a and 19) comprising: a piezoelectric resonator (2a) plate including a first excitation electrode (2b) on a first main surface of a substrate, and a second excitation electrode formed on a second surface of the substrate, the second electrode making a pair with the first excitation electrode (column 7 lines 36-52);
A first sealing member (65) covering the first excitation electrode of the piezoelectric resonator plate;
A second sealing member (66) covering the second excitation electrode of the piezoelectric resonator plate;
An internal space (70 and 71) formed by bonding the first sealing member to the piezoelectric plate (bonded through 63) and by bonding the second sealing member of the piezoelectric plate (bonded through 64), the internal space hermetically sealing a vibrating part including the first 
Wherein a metal laminated film (67-69) having a same film configuration and a same film thickness (the 67-69 are metal films in order to form a capacitor circuit, formed on the top and bottom surface, where their constructions are the same in order to produce a specific operating ratios, column 9 lines 11-64) are formed on respective surface of the first sealing member and the second sealing member, the respective surfaces opposite to surface to be bonded to the piezoelectric resonator plate (column 14 lines 5-15).
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kuroda et al (Patent 6215229) teaches a piezoelectric resonator with electrodes formed on the sealing members.  Kohda et al (Pub 2011/0215678) teaches a piezoelectric resonator with a sealing member formed on both ends.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY M SHIN/Primary Examiner, Art Unit 2849